Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On November 11, 2020, Applicant amended claims 1, 2, 4, 9, 10, and 12, canceling claims 3 and 11.
From the office action mailed August 19, 2020, the 103 rejections are essentially maintained, their content rearranged to reflect the amendment's moving subject matter from the canceled claims into the independent claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 20010032664 A1), hereinafter Takehara, in view of Brown et al. (US 4898229 A), hereinafter Brown, and Ichikawa (JP 2005300284 A).  All textual citations of Ichikawa refer to the translation mailed August 19, 2020.
Regarding claim 1, Takehara teaches a solar cell module (title).
Takehara (figure 9B) teaches a photovoltaic (PV) element (901) which has positive and negative electrodes, which are positive and negative terminals.  Takehara (figure 1) teaches that the PV element is part of a solar cell panel (101) including a solar cell array.

Takehara (figure 9B) teaches an overvoltage preventive element (902), which may be a Zener diode (paragraph 0096).  Its cathode is electrically connected to the PV element's (901) positive electrode, and the Zener diode's (902) anode is electrically connected to the PV element's (901) negative electrode.  Takehara teaches that overvoltage is prevented by utilizing a property that when a reverse bias voltage is impressed to the overvoltage preventive element, a voltage which is greater than the breakdown voltage is not impressed (paragraph 0057 top).

Takehara does not teach a light emitting diode (LED).
However, Takehara's invention seeks to address the problem of overvoltage (title, abstract, and paragraph 0005 bottom).
Similarly, Brown seeks to address the problem of unacceptably high voltage (abstract, column 1 lines 54-64).  Brown (sole figure) teaches an LED (LED 1) serially connected to a voltage regulator (VR1) symbolized as a Zener diode.  Brown teaches that, when the voltage regulator (VR1) breaks over and conducts, the LED (LED 1) is energized (column 3 lines 21-30).  Brown explains that the illumination of the LED (LED 1) thus indicates the unacceptably high value of voltage potential (column 6 lines 12-14).
Therefore, in order to notify the user of Takehara's system about an overvoltage, it would have been obvious to one of ordinary skill in the art to serially connect an LED 

In combination, Takehara and Brown do not teach two Zener diode-LED sets as claimed.
However, Ichikawa relates to a power supply voltage drop detection circuit (title and paragraph 0001 bottom).  Ichikawa (figure 2) teaches a plurality of Zener diodes (7, 7A, and 7B) connected in parallel with each other.  Ichikawa teaches that, according to this configuration, even if the Zener characteristics of the mounted Zener diodes have variations, it is possible to prevent erroneous detection of the voltage drop (paragraph 0031).
Therefore, in order to prevent an erroneous detection and response to a voltage change the system made obvious by Takehara and Brown, it would have been obvious to one of ordinary skill in the art to provide plural Zener diodes connected in parallel with each other—and thus with the solar cell array—with each Zener diode having a slightly different breakdown voltage.  This modification would have prompted the inclusion of an LED serially connected to each Zener diode as taught by Brown.
Regarding claim 2, Brown (sole figure) teaches a resistor (R1) serially connected to the LED (LED 1).
Regarding claim 4, Brown (sole figure) teaches a resistor (R1) serially connected to the LED (LED 1).  To maintain consistent functionality in each Zener diode-LED set, it would have been obvious to one of ordinary skill in the art to provide one resistor serially connected to each set.

Claim 9 appears to recite a system comprising a plurality of the elements making up the system of claim 1.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 V B).  In this case, duplicating the solar array, bypass diode, Zener diode, and LED taught by Takehara, Brown, and Ichikawa predictably would have enable that system to generate more electricity for sunlight at the same time. 
Therefore, in order to provide more electricity from the system of Takehara, Brown, and Ichikawa, it would have been obvious to one of ordinary skill in the art to duplicate that system's parts and arrive at the claimed invention.
Regarding claim 10, Brown (sole figure) teaches a resistor (R1) serially connected to the LED (LED 1).
Regarding claim 12, Brown (sole figure) teaches a resistor (R1) serially connected to the LED (LED 1).  To maintain consistent functionality in each Zener diode-LED set, it would have been obvious to one of ordinary skill in the art to provide one resistor serially connected to each set.

Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive.
Applicant argues that a person skilled in the art does not have any motivation to use a plurality of Zener diodes which have different breakdown voltages respectively.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Johnston et al. (US 20130163137 A1), hereinafter Johnston.
Johnston (figure 4) explains how a Zener diode (140) is used as a voltage limiter and as a bypass diode for a photovoltaic string (100A) (paragraph 0038).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice before filing a response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/Primary Examiner, Art Unit 1721